                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION


HOMELAND INSURANCE COMPANY OF
NEW YORK,
         Plaintiff,                                                  CIVIL ACTION NO.: 1-20-cv-783
v.
CLINICAL PATHOLOGY
LABORATORIES, INC. AND SONIC
HEALTHCARE USA, INC.,
         Defendants.


       DEFENDANTS’ OBJECTION TO AND MOTION TO STRIKE PLAINTIFF’S
     DECLARATIONS SUBMITTED IN SUPPORT OF PLAINTIFF’S REPLY BRIEFS

        Defendants object to and move to strike two declarations filed by Plaintiff on June 30, 2021

(Dkt. 48-1; 49-1) in conjunction with reply briefs it filed in support of its motions for

reconsideration (Dkt. 48) and leave to amend (Dkt. 49).1 Both declarations attach new evidence

not previously before the Court—a portion of an application allegedly submitted in conjunction

with the negotiation of the 2016 Policy. (See Dkt. 48-1; 49-1).2 Plaintiff previously argued that it

is inappropriate to raise new issues on reply (see, e.g., Dkt. 35 at 5) and indeed that is the law. See

Spence v. Nationstar, No. 15-cv-156, 2016 WL 11582545, at *6 (W.D. Tex. May 10, 2016) (“The

Court disapproves of Plaintiffs submitting the appropriate evidence for the first time in their Reply

Brief.”). In any event, extrinsic evidence like the application is irrelevant in this insurance case,

where the parties’ rights and obligations are governed by the text of the insurance contract. See,

e.g., Exxon Mobil v. Ins. Co. of State, 568 S.W.3d 650, 657 (Tex. 2019) (“[A]n extrinsic document

may not be considered unless the policy clearly manifests an intent to incorporate its terms.”).


1
  Counsel for Defendants conferenced with counsel for Plaintiffs prior to the filing of this motion, by telephone, in
accord with Local Rule CV-7(i).
2
  All undefined capitalized terms are as defined by the Court in its April 26, 2021 Order (Dkt. 28).
       For those reasons, Defendants respectfully submit that the Court should strike and refuse

to consider the two declarations filed by Plaintiff on June 30, 2021 (Dkt. 48-1; 49-1). In the

alternative, Defendants respectfully request the opportunity to file two short sur-reply briefs, of no

more than five pages each, in order to respond to the new evidence presented by Plaintiff. See

Davis v. United Health Services, No. 18-cv-1093-RP, 2020 WL 33597, at *3 (W.D. Tex. Jan. 2,

2020) (“A sur-reply is appropriate by the non-movant only when the movant raises new legal

theories or attempts to present new evidence at the reply stage.”).


Dated: July 2, 2021

                                                      Respectfully submitted,


                                                      By: /s/ Ernest Martin, Jr.
                                                         Ernest Martin, Jr. [Bar No. 13063300]
                                                         Greg Van Houten*
                                                         HAYNES AND BOONE, LLP
                                                         2323 Victory Avenue, Suite 700
                                                         Dallas, TX 75219
                                                         214-651-5651 Direct
                                                         ernest.martin@haynesboone.com
                                                         greg.vanhouten@haynesboone.com
                                                         *Admitted Pro Hac Vice
                                                          -and-
                                                          Mark T. Beaman [Bar No. 01955700]
                                                          Ryan Bueche [Bar. No. 24064970]
                                                          GERMER BEAMAN & BROWN PLLC
                                                          One Barton Skyway
                                                          1501 S Mopac Expy Suite A400
                                                          Austin, TX 78746
                                                          512-482-3504 Direct
                                                          mbeaman@germer-austin.com
                                                          rbueche@germer-austin.com

                                                          ATTORNEYS FOR DEFENDANTS




                                                  2
                             CERTIFICATE OF CONFERENCE

        I hereby certify that, consistent with Local Rule CV-7(i), counsel for Defendants and
counsel for Plaintiff conferred by telephone regarding this motion prior to its filing and were
unable to reach an agreement regarding the same.

                                                       /s/ Ernest Martin, Jr.
                                                           Ernest Martin, Jr.

                                CERTIFICATE OF SERVICE

       I certify that, consistent with Local Court Rule CV-5, a true and correct copy of the
foregoing was sent to all parties of record pursuant to the Electronic Filing Procedures and the
Federal Rules of Civil Procedure on this 2nd day of July 2021.

                                                         /s/ Ernest Martin, Jr.
                                                             Ernest Martin, Jr.
